Title: The Defence No. V, [5 August 1795]
From: “Camillus”,Hamilton, Alexander
To: 



[New York, August 5, 1795]

The discussion in the two last numbers has shewn if I mistake not, that this Country by no means stands upon such good ground with regard to the inexecution of the Treaty of peace as some of our official proceedings have advanced and as many among us have too lightly creditted. The task of displaying this truth has been an unwelcome one. As long as a contrary doctrine was either a mere essay of polemical skill or a convenient ingredient of negotiation it was natural for those who thought indifferently of it to prefer silence to contradiction. But when it is made the engine of great errors of national conduct of excessive pretensions which forbid a reasonable accommodation of national differences and endanger rupture and war on grounds which reason disapproves and prudence condemns—it becomes an indispensable duty to expose its hollowness and fallacy. Reserve then would be a crime. The true Patriot who never fears to sacrifice popularity to what he believes to be the cause of ⟨public⟩ good, ⟨canno⟩t hesitate to endeavour to unmask the error, ⟨though with the certainty of incuring⟩ the displeasure and [censure of the prejudiced and unthinking.
The disposition to infract the treaty, which in several particulars discovered itself among us, almost as soon as it was known to have been made, was from its first appearance a source of humiliation, regret, and apprehension to those who could dispassionately estimate the consequences, and who felt a proper concern for the honour and character of the country. They perceived that besides loss of reputation, it must sooner or later lead to very serious embarrassments. They have been hitherto mistaken in no part of their anticipations, and if their faithful warning voice, now raised to check the progress of error, is as listened to as when it was raised to prevent the commencement of it, there is too much cause to fear, that the experience of extensive evils may extort regrets which the foresight of an enlightened people ought to avert.
Citizens of United America! as you value your present enviable lot, rally round your own good sense! expel from your confidence, men who have never ceased to misadvise you! Discard intemperate and illiberal passions! Aspire to the glory of the greatest] triumph which a people can gain, a triumph over prejudice. Be just, be prudent. Listen impartially to the unadulterated language of Truth. And above all guard your peace with anxious vigilance against all the artful snares which are laid for it. Accompany me with minds open to conviction in a discussion of unspeakable importance to your welfare!
Weigh well as a preliminary to further investigation this momentous proposition—“Peace in the particular situation of this Country is an object of such great and primary magnitude—that it ought not to be relinquished unless the relinquishment be clearly necessary to preserve our honor in some unequivocal point, or to avoid the sacrifice of some right or interest of material and permanent importance.” This is the touchstone of every question which can come before us respecting our foreign Concerns.
As a general proposition scarcely any will dispute it, but in the application of the rule, there is much confusion of ideas—much false feeling and falser reasoning. ⟨The ravagings of anger and⟩ pride are mistaken for [the suggestions of honor. Thus are we told in a delirium of rage, by a gentleman of South Carolina, that our envoy should have demanded an unconditional relinquishment of the Western Posts as a right; ’till which was granted, and until Lord Grenville had given orders to Lord Dorchester to that effect, open to be sent to our president, to be by him forwarded, he should not have opened his lips about the treaty. It was prostituting the dearest rights of free men, and laying them prostrate at the feet of royalty.

In a case of incontestible, mutual infractions of a treaty, one of the parties is to demand, peremptorily of the other, an unconditional performance on his part, by way of preliminary and without negociation. An envoy sent to avert war, carrying with him the clearest indications of a general solicitude of his country, that peace might be preserved, was at the very first stept of his progress to render hostility inevitable, by exacting, not only what could not have been complied with, but what must have been rejected with indignation. The government of Great Britain must have been the most abject on earth, in a case so situated, to have listened for a moment to such a demand. And because our envoy did not pursue this frantic course; did not hold the language of an imperious Bashaw to his trembling slave, he is absurdly stigmatized as having prostrated the rights of freemen, at the feet of royalty. What are we to think of the state of the mind which could produce so extravagant a folly? Would a prudent people have been willing to have entrusted a negociation which involved their peace to the author of it? Will they be willing to take him as their guide in a critical emergency of their affairs?
   
   No man in the habit of thinking well either of Mr. Rutleges head or heart, but must have felt at reading the passages of his speech, which have been published, pain, surprise, and mortification. I regret the occasion, and the necessity of animadversion.


True honor is a rational thing. It is as distinguishable from Quixotism as true courage from the spirit of a bravo. It is possible for one nation to commit so undisguised and unqualified an outrage upon another, as to render a negociation of the question dishonourable. But this seldom, if ever, happens. In most cases it is consistent with honor to preceed rupture by negociation, and whenever it is, reason and humanity demand it. Honor cannot be wounded by consulting moderation. As a general rule, it is not till after it has become manifest that reasonable reparation for a clear premeditated wrong cannot be obtained by an amicable adjustmen[t], that honor demands a resort to arms. In all the questions between us and Great Britain, honor permitted the moderate course; in those which regard the inexecution of the treaty of peace, there had undoubtedly been mutual faults. It was therefore a case for negociation and mutual reparation. True honor, which can never be separated from justice, even requires reparation from us to Great Britain, as well as from her to us. The injuries we complain of in the present war were also of a negociable kind. The first was bottomed on a controverted point in the laws of nations. The second left open the question, whether the principal injury was a designed act of the government or a misconstruction of its courts. To have taken, therefore, the imperious ground which is recommended, in places of that which was taken; would have been not to follow the administration of honor, but to have submitted to the impulse of passion and phrenzy.
So likewise, when it is asserted that war is preferable to the sacrifice of our rights and interests, this, to be true, to be rational, must be understood of such rights and interests as are certain, as are important, such as regard the honor, security or prosperity of our country. It is not a right disputable, or of small consequence, it is not an interest temporary, partial and inconsiderable, which will justify, in our situation, an appeal to arms.
Nations ought to calculate as well as individuals, to compare evils, and to prefer the lesser to the greater; to act otherwise, is to act unreasonably; those who counsel it are impostors or mad men.
These reflections are of a nature to lead to a right judgment of a conduct of our envoy in the plan of adjustment to which he has given his assent.
Three objects, as has appeared, were to be aimed at, on behalf of the United States, 1st, Compensation for the negroes carried away. 2d, Surrender of the Western Posts. 3d, Compensation for spoliations during the existing war.
Two of these objects, and these in every view the most important, have been provided for, how fitly will be examined hereafter. One of them has been given up (to wit) compensation for the negroes.
It has been shewn, as I trust, to the conviction of dispationate men, that the claim of compensation for the negroes, is in point of right, a very doubtful one, in point of interest, it certainly falls under the description of partial and inconsiderable; affecting in no respect, the honor or security of the nation, and incapable of having a sensible influence upon its prosperity. The pecuniary value of the object is, in a national scale, trifling.
Not having before me the proper document, I can only speak from memory. But I do not fear to be materially mistaken in stating that the whole number carried away, so ascertained as to] have afforded evidence for a claim of compensation was short of 3000 persons, men women and children. Computing these at an average of 200 dollars per head which is certainly a liberal price the amount would be 600 000 Dollars—and not two or three millions as has been pretended.
It is a fact which I assert on the best authority, that our envoy made every effort in his power to establish our construction of the article relating to this subject, and to obtain compensation, and that he did not relinquish it till he became convinced that to insist upon it would defeat the purpose of his mission and leave the controversy between the two Countries unsettled.
Finding at the same time, that the two other points in dispute could be reasonably adjusted—is there any one who will be rash enough to affirm that he ought to have broken off the negotiation on account of the difficulty about the negroes? Yes! there are men who are thus inconsiderate and intemperate! But will a sober reflecting people ratify their sentence?
What would such a people have said to our Envoy had he returned with this absurd tale in his mouth? “Countrymen! I could have obtained the surrender of your posts and an adequate provision for the reparation of your losses by unjust captures. I could have terminated your controversy with Great Britain and secured the continuance of your peace but for one obstacle, a refusal to compensate for the negroes carried away—on this point, the British Government maintained a construction of the Treaty different from ours and adhered to it with inflexibility. I confess, that there appeared to me much doubt concerning the true construction. I confess also that the object was of inconsiderable value. Yet it made a part of our claims, and I thought the hazards of War preferable to a renunciation of it.”
What would his adversaries have replied to him on such an occasion? No ridicule would have been too strong, no reproach too bitter. Their triumph would have been complete. For he would have been deservedly left without advocate or apologist.
It cannot admit of a serious doubt, that the affair of the negroes was too questionable in point of right, too insignificant in point of interest, to have been suffered to be an impediment to the immense objects which were to be promoted by an accommodation of differences acceptable in other respects. There was no general principle of national right or policy. No consideration of honor forbid the renunciation—every calculation of interest invited to it. The evils of War for one month would outweigh the advantage, if at the end of it there was a certainty of attainment.
But was War the alternative? Yes War, or disgrace.
The U States and Great Britain had been brought to issue. The recent spoliations of our commerce superadded to the evils of a protracted Indian War connected with the detention of the Western Posts and accompanied with indications of a design to contract our Western boundaries, obstructing the course of our settlements and the enjoyment of private rights and producing serious and growing discontent in our Western Country—rendered it indispensable, that there should be a settlement of old differences and a reparation of new wrongs, or that the sword should vindicate our rights.
This was certainly and with reason the general sense of our Country when our Envoy left it. There are many indications that it was the opinion of our Government, and it is to be inferred that our Envoy understood the alternative to be as has been stated.
Indeed what else could be contemplated? After the depredations which had been committed upon our commerce—after the strong sensibility which had been discovered upon the occasion in and out of our public councils—after an envoy extraordinary had been sent to terminate differences and obtain reparation—if nothing had resulted—was there any choice but reprisals? Should we not have rendered ourselves ridiculous and contemptible in the eyes of the whole world by forbearing them?
It is curious to observe the inconsistency of certain men. They reprobate the Treaty as inconsistent with our honor and yet they affect to believe that an abortion of the negotiation would not have led to War. If they are sincere, they must think that national honor consists in perpetually railing, complaining, blustering and submitting. For my part, much as I deprecate War, I entertain no doubt that it would have been our duty to meet it with decision had the negotiation failed—that a due regard to our honor our rights and our interests would have enjoined it upon us. Nor would a pusyllanimous passiveness have saved us from it. So unsettled a state of things would have led to fresh injuries and aggravations, and circumstances too powerful to be resisted would have dragged us into War. We should have lost our honor without preserving our peace. Nations in similar situations have no option but to accommodate differences or to fight. Those which have strong motives to avoid War should by their moderation facilitate the accommodation of differences. This is a rule of good sense, a maxim of sound policy.
But the misfortune is that men will oppose imagination to fact. Though we see Great Britain predominant on the ocean—though we observe her pertinaciously resisting the idea of pacification with France amidst the greatest discouragements—though we have employed a man whose sagacity and integrity have been hitherto undisputed and of a character far from flexible to ascertain what was practicable though circumstances favoured his exertions, though much time and pains were bestowed upon the subject—though there is not only his testimony but the testimony of other men who were immediately on the scene and in whom there is every reason to confide—that all was attained which was attainable—Yet we still permit ourselves to imagine that more and better could have been done, and that by taking even now a high and menacing tone Great Britain may be brought to our feet.
Even a stile of politeness in our Envoy has been construed to his disadvantage. Because he did not mistake strut for dignity and rudeness for spirit, because he did not by petulance and asperity enlist the pride of the British Court against the success of his mission—he is represented as having humiliated himself and his nation. It is forgotten that mildness in the manner and firmness in the thing are most compatible with true dignity, and almost always go farther than harshness and stateliness.
Suppositions that more could have been done by displaying what is called greater spirit are not warranted by facts. It would be extremely imprudent on that basis to trust ourselves to a further experiment—to the immense vicissitudes in the affairs of Europe which from moment to moment may essentially vary the relative situations of the contending parties. If there ever was a state of things which demanded extraordinary circumspection and forbade a spirit of adventure, it is that of the U States at the present juncture viewed in connection with the present very singular and incalculable posture of Europe.
But it is asked, to avoid Sylla may we not run upon Charybdis? If the Treaty should preserve our peace with Britain, may it not interrupt it with France? I answer, that to me there appears no room for apprehension. It will be shewn in the course of the discussion, that the Treaty interferes in no one particular with our engagements to France, and will make no alteration whatever in the state of things between us and her except as to the selling prizes in our ports, which not being required by Treaty, was originally permitted merely because there was no law to forbid it, and which being confined to France was of very questionable propriety on the principles of neutrality and has been a source of dissatisfaction to the other belligerent powers. This being the case, no cause of umbrage is given to France by the Treaty, and it is as contrary to her interest as to her inclination wantonly to seek a quarrel with us. Prostrate indeed were our situation if we could not without offending France make a Treaty with another power which merely tended to extinguish controversy and to regulate the rules of Commercial Intercourse; and this not only without violating any duty to France but without giving any preference to another. It is astonishing that those who assert so much nicety about national honor do not feel the extreme humiliation of such an idea. As to the denomination of Alliance with G Britain which has been given to the Treaty, it is an insult to the understandings of the people to call it by such a Name. There is not a tittle of it which warrants the appellation.
Camillus
